internal_revenue_service department of the treasury index number washington dc number info release date person to contact refer reply to cc psi bo1-cor-109891-00 date date legend x d1 this letter responds to correspondence dated date submitted on behalf of x requesting that we accept x’s form_8832 entity classification election which elects to classify x as an association_taxable_as_a_corporation effective on d1 x may submit a private_letter_ruling request to the national_office to obtain relief for a late entity classification election form pursuant to sec_301 of the procedural and administration regulations sec_301 provides that the commissioner has discretion to grant a reasonable extension of time for making an election and explains the standard the commissioner will use to determine whether to grant an extension of time to make an election requests for relief will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government the procedural requirements for requesting a ruling are described in revproc_2000_1 2000_1_irb_4 a copy of which is enclosed appendix b of revenue_procedure sets forth a sample letter_ruling request there is a user_fee associated with obtaining a private_letter_ruling the user_fee schedule and the situations where a reduced fee may be applicable are set forth in appendix a additionally appendix c includes a checklist to ensure that ruling requests are complete the checklist must be signed dated and placed on top of your request if you have any additional questions please contact our office at cor-109891-00 s dianna k miosi sincerely dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures revproc_2000_1
